The following opinion was filed May 11, 1912:
BaeNes, J.
(dissenting). I am unable to concur in all that is said in the opinion in this case. A circuit judge is just as much a state officer as is the governor, secretary of state, attorney general, state treasurer, a justice of this court, or a state senator. When all is said in the opinion that can be said in support of the acts that are challenged, we have the bare, bald question of the right of the legislature to single out a single county or a single circuit and arbitrarily compel it to pay a part of the salary of a state officer, when no other county or circuit in the state is required so to do. If this can be done I see no good reason why Dane county could not be obliged to pay the whole or a part of the salary of the governor or of the other state officers mentioned, or why any single senatorial district might not be called upon to pay the salary of the senator who represented it. Under the law which has been upheld the Gounty of Milwaukee is compelled to levy $6,000 a year to assist in paying the salaries of state officers, while no other county or circuit in the state is mulcted with any such charge. This is not my idea of uniformity of taxation. I do not think that the cases of Winnebago Co. v. Dodge Co.; Williams v. Dodge Co.; State ex rel. Ellis v. Thorne; State ex rel. Williams v. Samuelson; Waushara Co. v. Portage Co., and others cited in the opinion furnish any support for the conclusion reached in the instant case. All of these cases arose under general statutes applicable to the entire state and to every county therein. None of them singled out a certain county and required it to bear an extra portion of the general burden of taxation. This was the precise thing *96which the court held could not be done in Lund v. Chippewa Co. 93 Wis. 640, 67 N. W. 927.
I freely concede that the legislature had the power to authorize the county to mate the expenditure if it saw fit. The Lund Case, supra, and Jensen v. Polk Co. 47 Wis. 298, 2 N. W. 320, so hold. But there is a wide difference between saying to a county, you may make a donation for the benefit of the general public if you see fit, and saying you must do so. So I think the County of Milwaukee had the right to pay the additional compensation to the judges as long as it saw fit and to cease doing so whenever it chose.